UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 01-6313



In Re: JOHN FRANK BOWEN,

                                                          Petitioner.



        On Petition for Writ of Mandamus.     (CA-99-178-5)


Submitted:   April 12, 2001                 Decided:   April 23, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John Frank Bowen, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Frank Bowen petitions this Court for a writ of mandamus

to compel the district court to permit him to amend his habeas

corpus petition.    We find that mandamus relief is not warranted.

Mandamus is a drastic remedy, only to be granted in extraordinary

circumstances.     In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

The party seeking mandamus relief has the heavy burden of showing

that he has no other adequate avenues of relief and that his right

to the relief sought is “clear and indisputable.”       Mallard v.

United States Dist. Court, 490 U.S. 296, 309 (1989).    Mandamus is

not a substitute for appeal.    Id.   Bowen may attack the district

court’s order denying his motion to amend by appealing the court’s

final order in his case.    Therefore, because there are other ade-

quate means to attain relief, Bowen’s right to mandamus relief is

not “clear and indisputable.”   See United States ex rel. Rahman v.

Oncology Assoc. P.C., 198 F.3d 502, 511 (4th Cir. 1999).    Accord-

ingly, we deny the petition.    We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                    PETITION DENIED




                                  2